Citation Nr: 1431792	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  10-18 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Entitlement to an effective date earlier than November 7, 2007, for the grant of service connection for degenerative joint disease (DJD) of the right knee status post-lateral meniscectomy with scar.
 
2.  Entitlement to an initial rating in excess of 10 percent for DJD of the right knee status post-lateral meniscectomy with scar.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to September 1975.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The RO granted service connection for DJD of the right knee and assigned an effective date of November 7, 2007 (the date when the Veteran's application to  reopen a previously denied claim was filed).

In October 2012, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the Veterans Benefits Management System (VBMS) file.

The Board has reviewed the Veteran's record maintained in the Virtual VA paperless claims processing system and the VBMS to ensure complete consideration of all the evidence.

The Board remanded this case in February 2014 and it has been returned for review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran argues that his right knee disorder should be service connected effective October 14, 1975-the date his original application for service connection was received. However, the Veteran had not been apprised of the laws and regulations pertaining to clear and unmistakable error.  The Board requested that the RO apprise the Veteran of the relevant laws and regulations that pertain to the issue of clear and unmistakable error (CUE).  The RO did not accomplish this directive.  Because a decision regarding whether there is CUE in a prior rating decision may have an impact on the Veteran's disability rating of his service-connected right knee disorder, the Veteran MUST BE ADVISED OF THE LAW AND REGULATIONS PERTAINING TO CUE BEFORE THE BOARD DECIDES THE CLAIM FOR AN INCREASED RATING.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a Supplemental Statement of the Case addressing his contention that the January 1976 rating decision denying service connection for a right knee disorder was the product of clear and unmistakable error. 

INCLUDE ALL RELEVANT LAWS AND REGULATIONS PERTAINING TO CLEAR AND UNMISTAKABLE ERROR AND HOW PRIOR RATING DECISIONS ARE REVISED ON THAT BASIS. DECIDE HIS PETITION FOR REVISION UNDER CLEAR AND UNMISTAKABLE ERROR USING THOSE RELEVANT LAWS AND REGULATIONS. 

Afford the Veteran an opportunity to submit additional argument. 

2.  After completion of the above, and any additional development of the evidence as to the increased rating issue, the RO should review the record, to include all additional evidence, and readjudicate the claims.  If any benefits sought remain denied, the Veteran and his representative should be issued an appropriate supplemental statement of the case, and afforded the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
VITO CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



